UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-4111


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

TYWON ORLANDO WALKER,

               Defendant – Appellant,



                            No. 10-4560


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

BRANDON LEE HAWKINS,

               Defendant – Appellant,



                            No. 10-4590


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

KEON DENARD COVINGTON,
                Defendant – Appellant,



                               No. 10-4607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL ANTHONY BROWN,

                Defendant – Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge; N. Carlton Tilley, Jr., Senior District
Judge; Thomas David Schroeder, District Judge.   (1:09-cr-00144-
WO-1; 1:09-cr-00304-NCT-1; 1:09-cr-00195-TDS-1; 1:09-cr-00270-
TDS-1)


Submitted:   August 22, 2011             Decided:   September 19, 2011


Before WILKINSON, AGEE, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


William C. Ingram, Thomas N. Cochran, Assistant Federal Public
Defenders, Greensboro, North Carolina, for Appellants.   John W.
Stone, Jr., Acting United States Attorney, Robert A. J. Lang,
Assistant United States Attorney, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

               In these consolidated appeals, Tywon Orlando Walker,

Brandon    Lee      Hawkins,       Keon   Denard    Covington,       and   Nathaniel

Anthony Brown appeal their convictions following guilty pleas 1 to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924 (2006).                 On appeal, Appellants argue

that the North Carolina convictions forming the basis for their

federal convictions were not felonies, and therefore they were

not convicted felons.              We agree; accordingly, we vacate their

convictions.

               We   review    de   novo   a    district    court’s    denial   of   a

motion    to    dismiss      the   indictment      where   denial    depends   on   a

question of law.          See United States v. Hatcher, 560 F.3d 222,

224 (4th Cir. 2009).           Section 922(g)(1) prohibits the possession

of a firearm by any person “who has been convicted in any court

of, a crime punishable by imprisonment for a term exceeding one

year.”    18 U.S.C. § 922(g)(1).

               Appellants were charged and convicted consistent with

our decision in United States v. Harp, 406 F.3d 242, 246-47 (4th


     1
       Hawkins, Covington, and Brown entered conditional guilty
pleas, preserving their right to appeal the district court’s
denials of their motions to dismiss their indictments.    Walker
raised the issue in the district court after his guilty plea but
before sentencing, and we conclude he has adequately preserved
the issue.



                                           3
Cir.       2005).      We    recently       overruled       Harp    with    our    en     banc

decision      in    United        States    v.   Simmons,     No.    08-4475,      2011 WL
3607266, at *3 (4th Cir. Aug. 17, 2011), holding that a North

Carolina offense may not be classified as a felony based upon

the maximum aggravated sentence that could be imposed upon a

repeat offender if the defendant was not eligible for such a

sentence.       Id. at 8.          Appellants were not eligible for sentences

exceeding one year.               Thus, under Simmons, their North Carolina

convictions         were    not    for     crimes     punishable    by     more    than   one

year’s       imprisonment          and     could      not   support        their    federal

indictments. 2

               Accordingly,         we     vacate     Appellants’     convictions         and

remand for further proceedings.                      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   VACATED AND REMANDED




       2
       We of course do not fault the Government or the district
court for reliance upon, and application of, unambiguous circuit
authority at the time of Appellants’ indictment and convictions.



                                                 4